DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Examiner notes that all objections and rejections recited in the previous office action and not repeated herein are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini et al. (US 5591520) in view of Kayoko et al. (JP H0655710 A, herein machine translation is used for all citations).
Regarding claim 1, Migliorini teaches an aluminum-vapor-deposited (vacuum metallized) oriented multilayer film (Migliorini, abstract, Col. 1 Lines 34-46, and Col. 4 Lines 36-39) in which an aluminum vapor deposition layer (vacuum metallized), a barrier layer (skin layer of polyamide), and a polypropylene layer are layered in this order (Migliorini, abstract, Col. 1 Lines 34-46, Col 4 Lines 36-39, and Claims 1, 5), wherein: the barrier layer includes a mixture of a polyamide and an amorphous polyamide (Migliorini, abstract, Col. 1 Lines 34-46, Claim 1). Migliorini further teaches wherein the amorphous polyamide is a copolymer of polyhexamethylene isophthalamide with polyhexamethylene terephthalamide (Migliorini, Col. 3 Lines 13-24).
Migliorini does not teach wherein the film is a tearable, biaxially oriented film comprising an adhesive layer. Migliorini also does not teach wherein the polyamide includes diamine units including at least 90 mol% of constituent units derived from xylylene diamine and dicarboxylic acid units including at 
Kayoko teaches a tearable biaxially oriented multilayer film (Kayoko, Par. 0001-0002, and 0008-0009) comprising an adhesive layer between layers (Kayoko, Par. 0021), and a barrier layer (Kayoko, Par. 0015-0016, see - "nylon film 2"), wherein the barrier layer comprises a mixture of polyamides, wherein a polyamide includes diamine units including 100 mol% of constituent units derived from xylylene diamine (metaxylylenediamine) and dicarboxylic acid units including 100 mol% of constituent units derived from a C4-20 α,ω-straight-chain aliphatic dicarboxylic acid (adipic acid), and the content of the polyamide in the barrier layer is 40 to 60% by weight (Kayoko, Par. 0015-0016). Kayoko's adipic acid satisfies the limitation for the dicarboxylic acid unit as it is given as an example of a suitable dicarboxylic acid in the instant specification on page 6. Kayoko's mole percentages of 100 mol% lie within the claimed ranges of at least 90 mol%, and therefore satisfy the limitation, see MPEP 2131.03. Further Kayoko's weight range of 40 to 60% by weight lies within the claimed range of the content of the polyamide in the barrier layer of 30 to 70% by mass, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both Migliorini and Kayoko teach oriented multilayer films comprising a barrier layer, polypropylene layer, and an aluminum layer (Kayoko, Par. 0011-0012, 0016, and 0019), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Migliorini with the teachings of Kayoko and make the film a tearable biaxially oriented film. This would allow for the film to have improved and uniform tearability (Kayoko, Par. 0013). It also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Migliorini with the teachings of Kayoko and have an adhesive layer between the barrier layer and the polypropylene layer. This would allow for better adhesion between the layers, as well as improved tear resistance and improved linear cutting properties (Kayoko, Par. 0013 and 0021). It 
Regarding claim 3, modified Migliorini further teaches the tearable aluminum-vapor-deposited biaxially oriented film according to claim 1, wherein the barrier layer has a wetting tension of greater than 50 dynes/cm (50 mN/m) (Migliorini, Col. 4 Lines 35-36), which overlaps the claimed range of 50 to 65 mN/m, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 5, modified Migliorini further teaches the tearable aluminum-vapor-deposited biaxially oriented film according to claim 1, wherein the thickness of the tearable aluminum-vapor-deposited biaxially oriented film without the adhesive layer is 80 gauge (20 µm) (Migliorini, Col. 4 Lines 32). While modified Migliorini is silent on the thickness of the adhesive layer of Kayoko, Kayoko teaches an overall laminate thickness including of 40 µm (Kayoko, Par. 0026). Therefore, it would have been obvious to one of ordinary skill in the art that the additional thickness of the adhesive layer would still result in an overall thickness overlapping the claimed range of  10 to 50 µm, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 7
Regarding claim 10, modified Migliorini teaches all of the elements of the claimed invention as stated above for claim 1. Modified Migliorini does not teach a container, at least part of which is made of the film according to claim 1.
Kayoko teaches a container (pouch) made from a biaxially stretched multilayer film (Kayoko, Par. 0001-0002, 0008, and 0023).
Since both modified Migliorini and Kayoko teach an oriented multilayer film comprising a barrier layer, polypropylene layer, and an aluminum layer (Kayoko, Par. 0011-0012, 0016, and 0019), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kayoko and create a container made of modified Migliorini's film. Doing so would allow for a container for packaging with easy tear properties and that can easily tear by hand in a linear direction without the need of opening assisting members (Kayoko, Par. 0001-0002, 0005-0007, and 0023-0024).
Regarding claim 11, modified Migliorini further teaches the tearable aluminum-vapor-deposited biaxially oriented film according to claim 1, wherein the stretching magnification of the film in the longitudinal direction is 8 times (Migliorini, Col. 4 Lines 26-31), which lies within the claimed range of 5 to 8.5 times, and therefore satisfies the claimed range, see MPEP 2131.03.  
Modified Migliorini does not teach wherein the stretching magnification of the film in the lateral direction is 5 to 7.5 times.
Kayoko teaches a biaxially stretched multilayer film (Kayoko, Par. 0001-0002, 0008, and 0023) wherein the stretching magnification of the film in the lateral direction is 5 times (Kayoko, Par. 0012), which lies within the claimed range of 5 to 8.5 times, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Migliorini and Kayoko teach an oriented multilayer film comprising a barrier layer, polypropylene layer, and an aluminum layer (Kayoko, Par. 0011-0012, 0016, and 0019), it would 
Regarding claims 14-15, modified Migliorini teaches that the polyamide (a) includes diamine units including 100 mol% of constituent units derived from m-xylylene diamine (Kayoko, Par. 0015-0016).

Claims 4, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini et al. (US 5591520) in view of Kayoko et al. (JP H0655710 A, herein machine translation is used for all citations) as applied to claim 1 above, further in view of Enzinger et al. (US 20090053513 A1).
Regarding claim 4, modified Migliorini teaches all of the elements of the claimed invention as stated above for claim 1. Modified Migliorini does not teach wherein the thickness of the barrier layer is 0.5 to 7.5% relative to the total thickness of the tearable aluminum-vapor-deposited biaxially oriented film.
Enzinger teaches a biaxially oriented barrier film comprising a polypropylene layer, a polyamide layer, and aluminum (Enzinger, abstract, Par. 0001, 0016, 0020-0021, 0025, and 0081), wherein the polyamide layer has a thickness of 1.2 µm and the total thickness of the film is 20 µm (Enzinger, Par. 0059), and therefore the thickness of the barrier layer is 6% relative to the total thickness of the film, which lies within the range of 0.5 to 7.5%, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Migliorini and Enzinger teach biaxially oriented barrier films comprising a polypropylene layer, a polyamide layer, and aluminum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Enzinger for modified Migliorini and have the thickness of the polyamide layer, and thus the barrier 
Regarding claim 12, modified Migliorini teaches all of the elements of the claimed invention as stated above for claim 1. Modified Migliorini does not teach wherein the film is a simultaneous biaxially stretched film.
Enzinger teaches a biaxially oriented barrier film comprising a polypropylene layer, a polyamide layer, and aluminum (Enzinger, abstract, Par. 0001, 0016, 0020-0021, 0025, and 0081), wherein the film is a simultaneous biaxially stretched film (Enzinger, abstract, Par. 0020, 0025-0026, and 0028).
Since both modified Migliorini and Enzinger teach biaxially oriented barrier films comprising a polypropylene layer, a polyamide layer, and aluminum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Enzinger for modified Migliorini and have the film be a simultaneous biaxially stretched film. This would allow for the film to have high elongation ratios and high strength (Enzinger, Par. 0028).
Regarding claim 8, modified Migliorini teaches the tearable aluminum-vapor-deposited biaxially oriented film exhibits significantly improved oxygen barrier properties and possesses a measured oxygen transmission rate (Migliorini, Col 1 lines 25-31, Col 4 lines 1-55).  Modified Migliorini does teach the multilayer film of claims 1, 4, 5, and 12, wherein the film has the same 4 layer composition as the instant application of an aluminum deposited film, a barrier film of polyamide and amorphous polyamide, an adhesive layer, and a polypropylene layer, as discussed above. Modified Migliorini further teaches wherein the film has the same thickness as the instant specification as discussed in claims 4 and 5 above. Modified Migliorini further teaches wherein the film is created by simultaneous biaxially oriented stretching, as discussed in claim 12 above, which is the same method as the instant application. A rejection under 35 U.S.C 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic, see MPEP 2112, III and MPEP 2112.01. 2*atm*day).
Regarding claim 9, modified Migliorini does not teach wherein the number of defects of the film after a Gelbo flex test (3000 times) at 23°C and 50% RH is 0 to 30. Modified Migliorini does teach the multilayer tearable aluminum-vapor-deposited biaxially oriented film of claims 1, 4, 5, and 12, wherein the film has the same 4 layer composition as the instant application of an aluminum deposited film, a barrier film of polyamide and amorphous polyamide, an adhesive layer, and a polypropylene layer, as discussed above for claim 1. Modified Migliorini further teaches wherein the film has the same thickness as the instant specification as discussed in claims 4 and 5 above. Modified Migliorini further teaches wherein the film is created by simultaneous biaxially oriented stretching, as discussed in claim 12 above, which is the same method as the instant application. A rejection under 35 U.S.C 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic, see MPEP 2112, III and MPEP 2112.01. Therefore, it can be said that modified Migliorini would have the same properties as those in the instant application, and therefore have the number of defects after a Gelbo flex test (3000 times) at 23°C and 50% RH be 0 to 30.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Migliorini et al. (US 5591520) in view of Kayoko et al. (JP H0655710 A, herein machine translation is used for all citations) as applied to claim 1 above, further in view of Enokida et al. (JP H09262945 A, herein machine translation is used for all citations).
Regarding claim 6
Enokida teaches a biaxially oriented propylene film (Enokida, Par. 0001 and 0004-0006) wherein the polypropylene film includes a first layer (I) comprising a propylene based resin A, and a second layer (II) comprising a propylene based resin B (Enokida, Par. 0005), wherein polypropylene resin B comprises recycled propylene resin (Enokida, Par. 0008).
Since both modified Migliorini and Enokida teach biaxially oriented propylene films comprising a polypropylene layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Enokida and add the recycled propylene layer of Enokida to modified Migliorini films, along with the existing propylene layer of modified Migliorini. This would allow for excellent hand cutting properties (Enokida, Par. 0004).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant has provided data that is commensurate in scope with instant claim 13. The data provided shows that the subject matter of claim 13 has superior and unexpected results such as tearability over the prior art of record. None of the references individually teach the invention as claimed and thus only a combination of references would teach the claimed invention. However, the data provided would overcome any obvious combination of the prior art of record. 
Migliorini does not teach a tearable, biaxially oriented film comprising an adhesive layer;does not teach the polyamide (a) includes diamine units including at least 90 mol% of constituent units derived from xylylene diamine and dicarboxylic acid units including at least 90 mol% of constituent units derived from adipic acid; does not teach the content of the polyamide (a) in the barrier layer is 30 to 
Kayoko does not teach that the amorphous polyamide (b) is nylon 616T and does not teach that the polyamide (a) is isophthalic acid-copolymerized polymethaxylylene adipamide. 
Enzinger does not teach that the amorphous polyamide (b) is nylon 616T; does not teach that the polyamide (a) comprises xylylene or adipic acid; and does not teach that the polyamide (a) is isophthalic acid-copolymerized polymethaxylylene adipamide.
Enokida does not teach the barrier layer as required by claim 1, where claim 13 is dependent from claim 1. 
For the reasons stated above, the subject matter of claim 13 is allowable over the prior art of record


Response to Arguments
Applicant’s remarks and amendments filed on 11/30/2021 have been fully considered.
Applicant argues that the instant invention shows superior and unexpected results compared to the prior art of record. This is not found persuasive for the following reasons:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). The nonobviousness of a broader claimed range [or genus] can be supported In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d), I. Applicant only provides inventive and comparative data utilizing polyamide (a1) (isophthalic acid-copolymerized polymethaxylylene adipamide; 94 mol% of adipic acid and 100 mol% of m-xylylene diamine as a xylylene diamine) to represent the claimed polyamide (a). While this data is not commensurate in scope with claim 1, claim 13 significantly helps to characterize the polyamide (a) of claim 1; therefore claim 13 is sufficiently commensurate in scope with the data. Polyamide (a1) only exemplifies 1 species of xylylene diamine in 1 specific content amount of 100 mol%; where claim 1 broadly recites a xylylene diamine included in an amount of at least 90 mol%. Data does not show the criticality of the end point 90 mol.% of the claimed range or that the claimed invention exhibits the asserted superior tearability at less than 100 mol.% xylylene. It is also noted that the inventive and comparative examples (according to Example 1 of the specification as originally filed) all seem to include only 1 specific type of Modic P513V adhesive layer (layer B), only 1 specific type of NOVATEC PPFL6CK propylene layer (layer D), and only 1 specific type of Boeseal TD 110BF heat-sealable layer (layer E); where claim 1 broadly recites an adhesive layer, a polypropylene layer, and does not presently recite a heat-sealable layer. One of ordinary skill in the art would be unable to determine a trend based upon this limited data to reasonably extend the probative data to the much more broadly claimed features as discussed above. Therefore, the inventive and comparative examples are not commensurate in scope with the claimed invention in view of MPEP 716.02(d), I.
Further, with regards to the newly added dependent claims 14-15, these newly added claims are not commensurate in scope with the data provided. While these dependent claims 
Regarding new claim 13, the further characterization of the polyamide (a) of claim 1 would allow for the subject matter of claim 13 to be sufficiently commensurate in scope with the inventive example data. Therefore, if the subject matter of claim 13 was incorporated into instant claim 1, the arguments directed to superior and unexpected results would be persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782